       Case 1:21-cv-03687-ALC-RWL Document 86 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         7/30/2021
---------------------------------------------------------------X
HEDGEYE RISK MANAGEMENT, LLC,                                  :
                                                               :   21-CV-3687 (ALC) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
DARIUS DALE,                                                   :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Per the discovery conference held on July 30, 2021,

        1. Defendant shall substantively respond to the document requests and

interrogatories served up on him no later than August 18, 2021. Defendant has not

waived his right to object if warranted.

        2. Defendant may serve an interrogatory asking for identification with particularity

of all purported trade secrets, to which Plaintiff shall respond substantively within 30 days

of service. Defendant may not delay complying with his own discovery obligations during

the pendency of Plaintiff’s response to the interrogatory or any other discovery due from

Plaintiff.

        3. This resolves the letter motion at Dkt. 80.

                                                     SO ORDERED.


                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
Dated: July 30, 2021
       New York, New York

Copies transmitted this date to all counsel of record.

                                                        1
